Citation Nr: 0807181	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-06 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder, on a direct basis and as secondary to service-
connected arthritis of the cervical spine. 

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the cervical spine, including restoration of the 
previously assigned 20 percent evaluation.
 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel



INTRODUCTION

The veteran had active service from February 1977 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA Regional 
Office (RO) in Waco, Texas.

In May 2004 the veteran filed a request for an increase in 
the evaluation assigned for her cervical spine disability, 
which, by a rating decision in November 2001, had been 
evaluated as 20 percent disabling.  In November 2004 the RO's 
rating decision reduced that evaluation to 10 percent.  

In April 2005, the veteran filed an additional claim for 
headaches, secondary to arthritis of the cervical spine.  In 
a September 2005 rating decision the RO denied service 
connection.  


FINDINGS OF FACT

1.  The veteran's cervical spine arthritis does not result in 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees or a combined range of motion 
of the cervical spine less than 170 degrees.  

2.  The medical evidence of record demonstrates that the 
veteran has been diagnosed with headaches aggravated by 
cervical muscle spasm secondary to cervical spondylosis 

3.  A headache disorder was manifested during and following 
service, and is shown to be causally or etiologically related 
to service or related to the veteran's service-connected 
cervical spine disability.  



CONCLUSIONS OF LAW

1.  A headache disability was incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.102, 3.159, 3.303, 3.310 (2007).  

2.  The criteria for an evaluation in excess of 10 percent, 
to include restoration of the previously assigned 20 percent 
evaluation, for arthritis of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5003 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in June 2001, July 2004, May 2005, and March 
2006.  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  Vazquez-Flores v. Peake, No. 0-355 
(U.S. Vet. App. Jan. 30, 2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at lease 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355, Slip op. at 5-6.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a State 
Veterans' Service Organization recognized by the VA, and the 
Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, after the veteran and his 
representative were provided copies of the Statement of the 
Case, the representative submitted a VA Form 646 (Statement 
of Accredited Representative in Appealed Case), or it's 
equivalent,  in which the representative essentially 
acknowledged receipt of the Statement of the Case, which 
contained a list of all evidence considered, a summary of 
adjudicative actions, all pertinent laws and regulations, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  In 
the Board's opinion all of the above demonstrates actual 
knowledge on the part of the veteran and his representative 
of the information to be included in the more detailed notice 
contemplated by the Court.  As such, the Board finds that the 
veteran is not prejudiced based on this demonstrated actual 
knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and her representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal


Increased Evaluation for Arthritis of the Cervical Spine

The veteran essentially contends that the 10 percent 
evaluation assigned to her cervical spine disorder does not 
accurately reflect the severity of that disability.  
Additionally, the veteran contends that the 20 percent 
evaluation assigned to her disorder should not have been 
reduced.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994). The Board is also required to consider whether the 
veteran may be entitled to a staged rating.  Therefore, in 
this claim, the Board has assessed the level of disability 
from the date of the request for an increased evaluation to 
the present, determining whether the level of impairment 
warrants different disability ratings at different times over 
the life of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

By way of background, a rating decision in March 1996 
evaluated the veteran's service connected cervical spine 
arthritis as 10 percent disabling, effective October 1, 1995.  
The RO indicated that following a diskectomy, the veteran had 
improved and there was no evidence that the veteran had more 
than slight limitation of motion of the cervical spine.  
Subsequently, a June 2001 VA examination indicated that the 
veteran demonstrated cervical flexion and extension of 0-
30 degrees, and lateral flexion of 0-20 degrees, with all 
motion being described as painful.  In a November 2001 rating 
decision the RO evaluated the veteran's cervical spine 
condition as 20 percent disabling, effective January18, 2000, 
pursuant to Diagnostic Code 5003.  

The regulations for evaluating disabilities of the spine, 
were revised effective September 26, 2003. Amendment to Part 
4, Schedule for Rating Disabilities, 68 Fed. Reg. 51454- 
51458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243). 

In May 2004 the veteran requested an increase in her cervical 
spine evaluation.  A VA examination was conducted in August 
2004.  At that time the veteran demonstrated cervical flexion 
of 40 degrees, extension of 35 degrees, left lateral flexion 
of 40 degrees, and rotation of 70 degrees.  No pain with 
range of motion or muscle spasm was noted.  A November 2004 
rating decision reduced the evaluation of the veteran's 
cervical disability, then evaluated at 20 percent, to 10 
percent, effective May 18, 2004.  

An additional VA examination of the spine was conducted in 
April 2006.  At that time the veteran was found to 
demonstrate cervical flexion of 45 degrees, extension of 10 
degrees, left and right lateral flexion of 30 degrees, and 
left and right rotation of 60 degrees.  The Board calculates 
the total range of motion from this examination to be 235 
degrees.  The veteran was said to have pain rating 8 out of 
10 at the end points of left rotation and flexion.  

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 

Disabilities of the spine, including degenerative arthritis, 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  
Ratings under the General Rating Formula for Diseases and 
Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  

Currently, Diagnostic Code 5237, for degenerative arthritis, 
provides a 10 percent disability rating for forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees.  A 20 percent disability rating is assigned for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees.  A 
30 percent disability rating is assigned for forward flexion 
of the cervical spine 15 degrees or less.  38 C.F.R. § 4.71a. 

The veteran's August 2004 VA examination demonstrated 
cervical flexion of 40 degrees, extension of 35 degrees, left 
lateral flexion of 40 degrees, and rotation of 70 degrees.  
The Board notes that the RO's November 2004 rating decision 
added these measurements to determine that the veteran's 
combined range of motion was 185 degrees, and to reduce the 
veteran's evaluation from 20 to 10 percent.  

38 C.F.R. § 4.71(a), when identifying the rating formula for 
the spine, clearly states under Note (2) that the combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The Board notes that the findings 
reported on the VA examination in August 2004 did not include 
a determination of right lateral flexion.  However, the 
findings reported are consistent with the criteria for a 
rating no greater than 10 percent; the addition of the 
degrees of right lateral motion would only increase the 
combined range of motion, which exceeds 170 degrees, and 
would preclude a rating higher than the 10 percent.  
Accordingly, the RO's assignment of a 10 percent evaluation 
under the new criteria for rating spinal disabilities was 
appropriate.  

At the time of the veteran's April 2006 evaluation, the 
veteran was found to demonstrate cervical flexion of 45 
degrees, extension of 10 degrees, left and right lateral 
flexion of 30 degrees, and left and right rotation of 60 
degrees.  The Board calculates the total range of motion from 
this examination to be 235 degrees.  The Board finds that 
veteran's current level of disability of the cervical spine 
does not meet the criteria for a 20 percent evaluation under 
Diagnostic Code 5237, in that the veteran's forward flexion 
of the cervical spine was greater than 30 degrees; and the 
combined range of motion of the cervical spine was greater 
than 170 degrees.  Therefore, the Board finds that an 
evaluation for cervical arthritis in excess of 10 percent is 
not warranted.  


Service Connection for Headaches Secondary to Cervical 
Disability

By way of history and explanation, the veteran filed a claim 
for service connection for headaches secondary to a cervical 
spine disability in April 2005.  An RO rating decision in 
September 2005 denied service connection, in part, based upon 
the assertion that there was no record of a headache 
disability in service.  Due to the absence of a record of 
treatment during service, the RO placed less weight on the 
opinion of a VA examiner who found direct service connection 
based upon date of onset.   

The veteran's service medical records do not record treatment 
for headaches.  The Board notes that the veteran's DD 214 
establishes her dates of service from February 15, 1977 to 
February 14, 1981.  Attached to the veteran's February 1981 
initial claim is a record from a VA hospital dated February 
6, 1981.  The record states that the veteran was complaining 
of right-sided headaches for over three months that caused 
blurred vision and some tingling in the right upper 
extremities.  The assessment was vascular headaches 
aggravated by cervical muscle spasms.  A brain scan was 
conducted which was said to be normal.  Scans of the cervical 
spine indicated osteophyte formation and degenerative 
changes.  The examiner's final impression was cervical 
spondylosis and headaches secondary to cervical spondylosis.  

A review of VA treatment records  indicates that in March 
1981 the veteran complained of headaches, dizziness, and 
cervical spasms.  In December 1981 the veteran reported pain 
in the back of her neck of two week duration with headaches.  

A VA examination in July 1984 indicated that the veteran was 
experiencing frequent headaches starting in her neck.  X-rays 
of the cervical spine showed osteophyte formation at C4-C5 
and as well as degenerative changes.  At that time the 
veteran was diagnosed with chronic cervical strain.  

The next available record detailing treatment for headaches 
is a letter from the veteran's chiropractor dated in 
September of 2000.  That letter indicated that the veteran 
had been treating with the chiropractor since at least March 
of 1999 for pain in the neck and back, as well as headaches, 
and that the symptoms had been present for several years.  

VA medical records from October 2001 indicate a consult for 
chronic headaches with vision changes.  At that time the 
veteran reported chronic headaches that lasted 4 to 5 days at 
a time.  A March 2004 record shows treatment for complaints 
of ongoing headache and backache, and a June 2004 VA record 
diagnosed the veteran with tension headaches secondary to 
neck and back pain plus stress.  

The veteran's chiropractor submitted an additional letter in 
April 2005, which stated that the veteran reported a thirty-
year history of neck and back pain, beginning in 1969.  
Specifically, the veteran was diagnosed with segmental 
dysfunction of the cervical spine with associated migraine.  

A VA neurology exam was conducted in June of 2005.  The 
examiner reported by way of history that the veteran began 
experiencing headaches in her first year of service at age 
25.  The examiner's diagnosis was common migraine.  The 
examiner reported no particular association between the 
headaches and the veteran's cervical spine disease.  However, 
the examiner went on to state that the headaches would be 
service connected by definition due to date of onset in 
service.  

A neurological consult took place at the VA hospital in 
January 2006.  By history the veteran reported headaches 
since 1980 that occurred once or twice a month.  The 
examiner's impression was migraine headaches and tension-type 
headaches which occur at least 5-6 days a month and were 
severe and prostrating.  

The veteran submitted a record of a visit to a private 
hospital in July 2006.  At that time the veteran reported 
prostrating headaches four times a month lasting four days.  
The physician's impression was increasing neck pain and 
spasms that radiate to the occipital area triggering 
headaches.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. §§ 3.303, 3.310.

In summary, and as stated above, the veteran was diagnosed 
with headaches secondary to neck pain prior to leaving 
service in February 1981.  At that time the assessment was 
vascular headaches aggravated by cervical muscle spasms.  A 
VA examination in July 1984 indicated that the veteran was 
experiencing frequent headaches starting in her neck.  
However, since that time the record shows consistent 
treatment for cervical pain and headache, and the veteran 
reports continuous symptomatology.  A June 2004 VA record 
diagnosed the veteran with tension headaches secondary to 
neck and back pain plus stress.  

A VA examination in June of 2005 found the veteran's 
headaches to be associated with service due to the reported 
date of onset during service.  In addition, a July 2006 
private physician's impression was headaches secondary to 
neck pain and spasms.  Finally, in an April 2005 letter, the 
veteran's chiropractor diagnosed the veteran with migraine 
headaches associated with neck pain.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet.  App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The evidence in this matter supports a finding that the 
veteran has had a headache disorder since service, which has 
often been associated with her cervical spine disability.  
Accordingly, service connection for a headache disorder is 
warranted.  


ORDER

An evaluation in excess of 10 percent for arthritis of the 
cervical spine is denied.

Service connection for a headache disorder is granted.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


